Citation Nr: 1140404	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a neurological disorder of the upper extremities (claimed as tingling and numbness), claimed as secondary to service-connected degenerative joint disease and degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with her acquired psychiatric disorder claim.  See a statement from the Veteran dated in July 2006.  However, in the Veteran's subsequent substantive appeals (VA Form 9's), the Veteran specifically indicated that she did not wish to participate in such a hearing in connection with either of her claims.  See completed VA Form 9's dated in May 2008 and September 2008.  The Veteran has not requested another hearing and, therefore, the Veteran's July 2006 hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Characterization of an issue on appeal

The Veteran initially filed of claim of entitlement to service connection for PTSD in March 2005.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

Review of the record reflects that the Veteran has been diagnosed with major depression and PTSD during the pendency of the appeal.  In light of the Court's decision in Clemons and the varying diagnoses of major depression as well as PTSD, the Board has expanded the Veteran's claim and recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran complete and adequate notice, to obtain outstanding VA outpatient treatment records, to afford the Veteran VA examinations and to obtain VA opinions.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination, obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim, and obtaining outstanding medical records which may have bearing in the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

To establish service connection for an acquired psychiatric disorder, to include PTSD and major depression, the evidence of record must show:  (1) medical evidence diagnosing an acquired psychiatric disorder; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Veteran. App. 128 (1997).

Here, the Veteran's VA outpatient treatment records and private treatment records reflect diagnoses of PTSD and major depression.  See e.g. a May 1999 private treatment record from M.S. Ph.D. and a VA outpatient treatment record dated in June 2006.  Accordingly, element (1) under 38 C.F.R. § 3.304(f) and Cohen is demonstrated.  

A claimed non-combat stressor must be verified; the Veteran's uncorroborated testimony is not sufficient to verify a non-combat stressor.  See Cohen, supra; see also Moreau v. Brown, 9 Veteran. App. 389, 395 (1996).  In this case, the record does not reflect and the Veteran does not allege that she is a combat Veteran.  Rather, the Veteran asserts that her acquired psychiatric disorder(s) are causally-related to harassment and assault which she incurred during her service.  See e.g., the Veteran's statements dated in June 2005 and July 2006.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  More particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c (5) (hereinafter M21-1R).  While the Veteran was provided a notice letter which acknowledged that her claim was premised upon a personal assault, she was not notified of the alternative sources of evidence or VA's procedural protocol concerning cases such as hers.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

The Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton v. West, 12 Vet. App. 272 (1999).  The Court in Patton stated that behavior changes (of the type now contemplated by 38 C.F.R. § 3.304(f)(3)) should be examined and clinically interpreted to determine whether they constitute evidence of, for example, "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  Since history has shown that it is not unusual for there to be an absence of military records documenting the events of which the Veteran complains, evidence from sources other than the service records may corroborate an account of a stressor incident.

Indeed, the Veteran's personnel file has been associated with the Veteran's VA claims file.  Moreover, the Veteran's November 1975 separation examination report reflects that she reported experiencing "depression and excessive worry" prior to separation from service.  Moreover, the May 1999 private psychological evaluation reflects that the Veteran experienced sexual abuse prior to her service.  See a private treatment record dated in May 1999.  Therefore, upon VA examination, any psychiatric symptomatology due to a prior sexual assault must be specifically denoted as attributable to the Veteran's childhood sexual assault or her alleged in-service assault and harassment.  

The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded such an examination.  

Therefore, the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault(s) during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for service connection for a neurological disorder of the upper extremities, the Board notes that the Veteran has asserted that her claim under the theory of secondary service connection at all times during the pendency of her appeal.  See e.g., the Veteran's statements dated in November 2006, October 2007 and September 2008.  However, in order to afford the Veteran every opportunity under the law, the Board will also develop consider the Veteran's claim under the theory of direct service connection.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

In the present case, the Veteran has described symptomatology, to include tingling, pain and numbness, in her upper extremities which she asserts are causally-related to her service-connected degenerative joint disease and degenerative disc disease of the cervical spine.  See e.g., the Veteran's statements dated in November 2006, October 2007 and September 2008 as well as the report of the May 2007 VA spine examination.  While the Veteran is certainly competent to describe symptomatology which she has experienced, she does not have the medical training or expertise to competently ascribe those symptoms to a particular disability or etiology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Moreover, the evidence of record concerning the existence of a current diagnosis is tenuous.  While a private electromyogram (EMG) dated in April 2007 reflects a normal study, the Veteran reported pain, tingling and numbness in her upper extremities at the May 2007 VA spine examination and an MRI study reflects spinal stenosis and foraminal narrowing in the cervical spine.  Indeed, the May 2007 VA examiner noted the incongruity of the Veteran's complaints of tingling and numbness with the normal results from the April 2007 EMG.  Moreover, the Board observes that the Veteran has been diagnosed with fibromyalgia during the pendency of her appeal.  It is unclear whether the Veteran's symptomatology in her upper extremities is a manifestation of her fibromyalgia or a separate disability which is either caused by her service or aggravated by her service-connected cervical spine disability.  This was not addressed by the May 2007 VA examiner because the Veteran had not been diagnosed with fibromyalgia at that time.  

The Veteran has also been afforded a VA neurological examination in May 2007; however, that examination was focused on the Veteran's service-connected migraine headaches; the symptomatology concerning her upper extremities was neither discussed nor addressed.  The Veteran has not been afforded a VA examination in connection with the present claim.  In light of above, the Board concludes that a VA examination must be completed to determine the nature and etiology of any identified neurological condition(s) of the upper extremities.  See McLendon, supra.  

The Board also observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in November 2007.  Since the Veteran's claims are being remanded, the Board concludes that updated VA outpatient treatment records should be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a notice letter in connection with her claim for service connection for an acquired psychiatric disorder which specifically includes a list of alternative sources of evidence and all notice concerning claims for service connection based on a personal assault as per the M21-1R.  A copy of this letter must be associated with the Veteran's VA claims file.  

2.  The RO/AMC should request VA outpatient treatment records from VA facilities in Mount Vernon, Missouri, and Fayetteville, Arkansas dated from November 2007 to the present.  If these records are unavailable, it should be documented in the claims file. 

3.  The Veteran should be afforded a VA psychiatric examination.  The claims folder, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during her service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred.  If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault.  To the extent possible, the VA examiner must differentiate between symptomatology attributable to the Veteran's alleged in-service assault and her reported childhood sexual abuse.  

Further, if the examiner determines that it is less likely as not (less than a 50 percent probability) that the Veteran experienced an in-service personal assault/stressor, he or she should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disability, to include major depression and PTSD, had its onset in service or is otherwise etiologically-related to her service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The RO/AMC should also afford the Veteran a VA examination to determine to determine the nature and etiology of any neurological disorder(s) that may be present in either of the Veteran's upper extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Electromyography (EMG) and nerve conduction studies (NCS) MUST be completed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, her post-service medical records, and lay statements and assertions. 

The examiner should identify all current neurological disorder(s) of either of the Veteran's upper extremities.  For each disorder identified, the VA examiner must provide an opinion concerning the following:  

a)  Is the disorder a manifestation of the Veteran's nonservice-connected fibromyalgia?

b)  When did the identified disorder manifest?  

c)  Is the identified disorder at least as likely as not caused by the Veteran's service?

d)  Is the identified disorder at least as likely as not caused by the Veteran's service-connected degenerative joint disease and degenerative disc disease of the cervical spine?  

e)  Is the identified disorder at least as likely as not aggravated by the Veteran's service-connected degenerative joint disease and degenerative disc disease of the cervical spine?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If either benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

